United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 18, 2014               Decided April 18, 2014

                         No. 12-7106

                   CORWIN TELTSCHIK,
                      APPELLANT

                             v.

            WILLIAMS & JENSEN, PLLC, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:08-cv-00089)


     Leonard Thomas Bradt argued the cause and filed the
briefs for appellant.

     John Tremain May argued the cause and filed the brief
for appellees.

    Before: HENDERSON, ROGERS, and KAVANAUGH, Circuit
Judges.

   Opinion for     the    Court   filed   by   Circuit   Judge
KAVANAUGH.

   KAVANAUGH, Circuit Judge: For more than a decade,
Corwin Teltschik served as treasurer of the Americans for a
                               2
Republican Majority Political Action Committee. Near the
end of Teltschik’s tenure, the Federal Election Commission
opened an investigation into alleged discrepancies in
ARMPAC’s financial reporting. The investigation concluded
with a Conciliation Agreement between the Commission and
ARMPAC. ARMPAC conceded that it had violated federal
election laws and agreed to pay a civil penalty of $115,000
and terminate operations. Teltschik was named in the
Agreement in his official capacity as treasurer of ARMPAC.

    Teltschik then brought this diversity suit against Williams
& Jensen, a law firm that represented ARMPAC, and three
Williams & Jensen lawyers. Teltschik alleged that the
defendants failed to keep him informed about the
Commission’s investigation of ARMPAC, signed documents
on his behalf without his permission, and defamed him in the
Agreement. As relevant here, Teltschik asserted claims for
defamation and negligence and sought general reputation
damages.

     Over the course of several years and several stages of the
litigation, the District Court dismissed or granted summary
judgment to the defendants on each of Teltschik’s claims.
Two aspects of its decisions are relevant here. First, applying
D.C. law, the District Court concluded that Teltschik’s
defamation claim based on the signing of the Conciliation
Agreement was barred by the judicial privilege. See Teltschik
v. Williams & Jensen, PLLC, 683 F. Supp. 2d 33, 53-54
(D.D.C. 2010). Second, the Court concluded that Teltschik’s
remaining negligence claim was barred under D.C. law
because a “plaintiff should not be permitted to recover
damages for the loss of his reputation in a negligence action,
when the alleged damage to his reputation was caused by a
defendant’s      published     communication       and      that
communication was the basis of a failed defamation claim.”
                               3
Teltschik v. Williams & Jensen, PLLC, No. 08-cv-089, 2012
WL 3960607, at *1 (D.D.C. Sept. 10, 2012) (internal
quotation mark omitted).

     Teltschik now appeals, primarily asserting that the
District Court erred in its resolution of those two issues. We
review de novo the District Court’s determinations of D.C.
law. See Salve Regina College v. Russell, 499 U.S. 225, 231
(1991). Applying that de novo standard, we disagree with
each of Teltschik’s arguments.

     First, Teltschik argues that the judicial privilege does not
bar his defamation claim against the defendants. Under the
judicial privilege recognized by D.C. law, an attorney “is
absolutely privileged to publish defamatory matter concerning
another in communications preliminary to a proposed judicial
proceeding, or in the institution of, or during the course and as
a part of, a judicial proceeding in which he participates as
counsel, if it has some relation to the proceeding.”
Finkelstein, Thompson & Loughran v. Hemispherx
Biopharma, Inc., 774 A.2d 332, 338 (D.C. 2001) (quoting
RESTATEMENT (SECOND) OF TORTS § 586 (1977)), overruled
in part on other grounds by McNair Builders, Inc. v. Taylor, 3
A.3d 1132 (D.C. 2010). The privilege also applies in certain
quasi-judicial proceedings. See Arneja v. Gildar, 541 A.2d
621, 623 (D.C. 1988).

     Teltschik’s defamation claim is based on statements
contained within the Conciliation Agreement reached between
the Commission and ARMPAC, and therefore is encompassed
within the judicial privilege. Teltschik contends that the
judicial privilege nonetheless should not apply because the
defendants were not adverse to Teltschik in the Commission
proceeding. But under D.C. law, the judicial privilege is not
limited to defamatory statements by an attorney about his or
                               4
her adversary. Rather, the judicial privilege broadly covers
statements by judges, court officers, jurors, and witnesses, so
long as the speaker is involved in the proceeding and the
allegedly defamatory statements are made in the course of or
preliminary to the proceeding and bear some relation to the
proceeding. See Oparaugo v. Watts, 884 A.2d 63, 79-81
(D.C. 2005). Therefore, under D.C. law, the judicial privilege
bars Teltschik’s defamation claim.

     Second, Teltschik argues that even if his defamation
claim is barred by the judicial privilege, he is entitled to
pursue a negligence action based on the allegedly defamatory
communication. But no D.C. case holds that a plaintiff may
maintain a negligence action for a defamatory statement when
the defamation claim would be barred. And the general rule
in state courts is that a negligence suit cannot proceed in those
circumstances. See, e.g., Lawrence v. Grinde, 534 N.W.2d
414, 419-20 (Iowa 1995).            In other words, plaintiffs
complaining about a defamatory statement cannot end-run the
requirements for a defamation claim by pleading it as a
negligence claim. We agree with the District Court that we
should not recognize such a novel claim under D.C. law.

     We have considered all of Teltschik’s arguments. We
affirm the judgment of the District Court.

                                                    So ordered.